Citation Nr: 1421733	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a bruised right testicle.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty in the United States Air Force from June 1965 to December 1968.  The appellant also had service in the Army National Guard from December 1974 to May 1981, and in the Air National Guard from May 1981 to May 1997.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in October 2010 by of the Department of Veterans Affairs (VA) Regional Office (RO), located in Wichita, Kansas.  The appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in June 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for the residuals a bruised right testicle.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issue of entitlement to service connection for the residuals of a bruised right testicle have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a) (2013). 

In June 2012, the appellant testified before the Board that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for the residuals of a bruised right testicle.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

Entitlement to service connection for the residuals of a bruised right testicle is dismissed.  


REMAND

The Board regrets that a remand is necessary before the issue remaining on appeal may be decided.  Specifically, the Board finds that there are outstanding records that are potentially relevant to the issue on appeal.  

Specifically, the record shows that the appellant was awarded benefits from the Department of Labor, Office Workers' Compensation Programs (OWCP), based upon bilateral hearing loss (January 1998 letter from OWCP), and Department of Labor Benefit Statement (undated).  These records, which are held by a federal government agency (the Department of Labor) are potentially relevant and an attempt to obtain the records must be made.  Golz v. Shinseki, 590 F.3d 1317, 1323(Fed.Cir.2010) (if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).  They are potentially important to the outcome of this claim because they may provide information concerning any incident that predicated the appellant's bilateral hearing loss.  Moreover, they may provide a more detailed time line with respect to the loss.  

Also, in conjunction with this claim, the appellant underwent a VA Audiological Examination in September 2010.  Upon completion of the examination, the audiologist hypothesized that the appellant's bilateral hearing loss began while the appellant was in the National Guard and that the hearing loss was caused by or the result of his military service.  However, while the appellant did serve in the National Guard between 1981 and 1997, it cannot be assumed that such service was "active service" under 38 C.F.R. § 3.6.  Rather, further information is needed regarding his exact dates of active duty for training (ACDUTRA) and inactive duty training (IDT).  Unfortunately, the claims folder does not contain the appellant's service file nor does it contain any type of electronic print out showing all of the appellant's dates of service.  Because there is a lack of information contained in the claims folder concerning the appellant's active service, and since such service (or lack thereof) directly effects whether benefits may be awarded to the appellant, the Board finds that the claim must be returned to the AMC so that all of the appellant's service records may be obtained and included in the claims folder for review.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested below, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the issue on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The AMC should request records pertaining to the appellant from The Department of Labor, Office of Workers' Compensation Programs, Division of Federal Employees' Compensation, in connection with his claims for compensation benefits.  The case number has been indicated to be:  11-0157929.  The AMC should contact the Department of Labor at 1100 Main Street, Suite 750, Kansas City, Missouri 64105.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  The AMC should contact the appellant and ask that he identify any places of treatment for his bilateral hearing loss.  Once the appellant has informed the AMC of the locations of any treatment, the AMC should make appropriate requests to obtain any outstanding VA and private treatment records.  All requests and all responses, including negative responses, must be documented in the claims file, and all records received should be associated with the claims file.  If any such records are not obtained after appropriate requests have been made, the AMC should notify the appellant and allow him the opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c) & (e) (2013).

4.  The AMC should contact the appellant and he should be asked to provide the following information with respect to his Army and Air National Guard service:  

a.  Starting in December 1974 and continuing through to May 1997, what branch of military service was the appellant enlisted in?  (Army, Army Reserves, Army National Guard, Navy, Navy Reserves, Air Force, Air Force Reserves, Air Force National Guard, Coast Guard, Coast Guard Reserves, Marine Corps, Marine Corps Reserves, Other.)  The appellant should be also asked what state or states Army/Air National Guard units he was attached thereto. 

b.  The appellant should inform the AMC where he enlisted at and where he performed his basic training. 

c.  The appellant should be asked to provide a copy of all DD 214s and any other service records that he might have in his possession for all of his periods of service. 

d.  The appellant should be asked to provide the names of the duty stations, i.e., military bases, posts, and air stations, along with units, where he was stationed at or attached thereto from 1974 to 1997.

e.  The appellant should be asked to provide the specific dates that he was in an ACDUTRA and IDT status (if applicable).

All information obtained from the appellant should be included in the claims folder for review.  The appellant should be informed that his assistance in supplying this information is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.

5.  The AOJ should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and the appropriate Adjutant General's Offices, and request confirmation of all of the appellant's periods of military service.  A copy of the appellant's complete personnel file should be obtained along with a copy of any DD 214 that may have been issued for the period extending from 1974 to 1997.  Also of interest are any military medical board determinations that may have been accomplished in conjunction with the appellant's release from the Air National Guard in May 1997.

When the AOJ contacts the appropriate Adjutant General's Offices concerning the appellant's ACDUTRA and IDT periods of service, the Offices should be informed that VA is seeking information concerning the appellant's actual dates of service and that a printout showing the appellant's "points" earned while in the Army/Air National Guard is insufficient information for the purposes of this claim. 

If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives or an appropriate state agency, the AMC should request from the appropriate agency that those records be activated, copies made, and sent to the AMC.  If such records are unavailable, the AMC should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All information obtained should be included in the claims folder for review. 

6.  Regardless of whether NPRC, NARA, and the appropriate Adjutant General's Offices have a record of the appellant's enlistments, periods of service (IDT and ACDUTRA), etcetera, the AMC should contact the Defense Finance and Accounting Service (DFAS), and request any information it may have regarding the appellant for the period extending from December 1974 to May 1997. 

DFAS should be asked to confirm and provide the following information:

a.  The appellant's periods of active duty service, including the exact service dates. 

b.  The specific dates - not retirement points - for all of the appellant's periods of active and inactive duty for training. 

c.  The dates in which the appellant was paid for inactive duty for training service.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review. 

d.  If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted, if that information is indicated in the records kept by DFAS. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

7.  If any requested records cannot be obtained, the AMC should inform the appellant and tell him of the efforts made to obtain the records and of any further action that will be taken with regard to his claim, including that VA will proceed to decide his appeal without these records unless he is able to submit them. 

8.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998). 

9.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


